Exhibit 32 Certifications Pursuant to 18U.S.C.§1350, each of the undersigned officers of Cablevision Systems Corporation ("Cablevision") and CSC Holdings, LLC ("CSC Holdings") hereby certifies, to such officer's knowledge, that Cablevision's and CSC Holdings' Quarterly Report on Form10-Q for the six months ended June30, 2011 (the "Report") fully complies with the requirements of Section13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, and that the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Cablevision and CSC Holdings. Date: August 9, 2011 By: /s/ James L. Dolan James L. Dolan President and Chief Executive Officer Date: August 9, 2011 By: /s/ Gregg G. Seibert Gregg G. Seibert Executive Vice President and Chief Financial Officer
